Citation Nr: 1141263	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO. 09-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for left foot pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from November 1953 until September 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. This claim has since been transferred to the VARO in Pittsburgh, Pennsylvania. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left foot pes planus is more severe than indicated by the 20 percent disability rating previously granted him. 

The Board notes that the Veteran was last provided a VA examination in April 2005. Although an addendum to that examination was provided in September 2006, no physical examination of the Veteran's disability was made at that time. In the August 2011 Appellant's Brief, the Veteran's representative indicated that the disability has worsened.  Specifically, it is contended that the condition causes more pain and causes a greater limitation of range of motion.  

The Board agrees that a new examination is in order to ascertain the current nature and severity of the service-connected pes planus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board also notes that the last VA medical records associated with the claims file were from May 2009 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from May 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After associating with the claims folder any pertinent outstanding records, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his left foot pes planus. The claims folder should be made available to and be reviewed by the examiner. 

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. The examiner should also specifically include determinations regarding whether the Veteran's pes planus is manifested by marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement; severe spasm of the tendo Achillis on manipulation; and if his service-connected flat foot is improved by orthopedic shoes or appliances.

The examiner is requested to review all pertinent records associated with the claims file. A clear rationale for all opinions should be provided, with a discussion of the facts and medical principles involved in making any opinions. 

3. When the development requested has been completed, the case should again be adjudicated by the RO/AMC on the basis of the additional evidence, including that evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



